office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker postn-148017-11 uilc date date to holly l mccann chief excise_tax program from frank boland chief branch office of associate chief_counsel passthroughs special industries third party communication none date of communication not applicable subject oil_spill_liability_trust_fund_tax and fuel supplies for aircraft engaged in foreign trade this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 does the oil_spill_liability_trust_fund_tax osltf tax imposed by sec_4611 of the internal_revenue_code code apply to aviation_fuel admitted into a foreign trade zone of the united_states ftz for warehousing and later used as supplies for aircraft actually engaged in foreign trade as described in u s c does the osltf tax apply to aviation_fuel entered into a customs bonded_warehouse and later used as supplies for aircraft actually engaged in foreign trade as described in u s c if the osltf tax applies to the aviation_fuel in issue and issue is the person that paid the tax eligible for a credit or refund of the tax on aviation_fuel that is later used as supplies for aircraft actually engaged in foreign trade as described in u s c if the answer to issue is yes under what authority does the irs have to refund the osltf tax postn-148017-11 if the answer to issue is yes how and when may a taxpayer claim a credit or refund for the osltf tax on aviation_fuel that is later used as supplies for aircraft actually engaged in foreign trade as described in u s c conclusion sec_1 the osltf tax applies to aviation_fuel admitted into an ftz for warehousing that is later used as supplies for aircraft actually engaged in foreign trade or certain other limited types of trade as described in u s c the osltf tax applies to aviation_fuel entered into a customs bonded_warehouse and later used as supplies for aircraft actually engaged in foreign trade or certain other limited types of trade as described in u s c the person that paid the osltf tax is eligible for a refund_or_credit of the tax for aviation_fuel that is later used as supplies for aircraft actually engaged in foreign trade as described in u s c under sec_6402 the irs has the authority to refund overpayments of the osltf tax a taxpayer may claim a credit or refund for the osltf tax on aviation_fuel that is later used as supplies for aircraft actually engaged in foreign trade as described in u s c on the form_720 quarterly excise_tax return in accordance with the instructions for that form alternatively a taxpayer may claim a refund for the osltf tax on form_8849 claim_for_refund of excise_taxes in accordance with the instructions for that form facts a fuel supplier enters aviation_fuel into the united_states the aviation_fuel is a petroleum_product and the entry is an entry described in sec_4611 upon entry the aviation_fuel is either delivered to storage tanks that are in a customs bonded_warehouse or in ftzs all of the aviation_fuel is later delivered into the fuel supply tanks of aircraft some of these aircraft are actually engaged in foreign trade and other aircraft are engaged in domestic air transportation law and analysis sec_4611 imposes a tax on petroleum products entered into the united_states for consumption use or warehousing under sec_4611 the person entering the products is liable for the tax sec_4612 defines the term united_states to include ftzs the code does not exempt from this tax petroleum products that are actually used in foreign trade postn-148017-11 section a of title u s c provides that articles of foreign or domestic origin may be withdrawn under such regulations as the secretary_of_the_treasury may prescribe from any customs bonded_warehouse or from an ftz free of duty and internal revenue tax for certain specified purposes including for supplies not including equipment of aircraft registered in the united_states and actually engaged in foreign trade or trade between the united_states and any of its possessions or between hawaii and any other part of the united_states or between alaska and any other part of the united_states section d of title u s c provides a similar rule for aircraft registered in a foreign_country if the secretary_of_the_treasury is advised by the secretary of commerce that the foreign_country allows or will allow substantially reciprocal privileges with respect to aircraft registered in the united_states 104_fsupp2d_106 cit involves the harbor_maintenance_tax hmt which is imposed by sec_4461 on among other things the unloading of commercial_cargo from a commercial_vessel at a port in the united_states in this case importer was subject_to the tax on its cargo of aviation_fuel that it entered into a customs bonded_warehouse in the united_states importer later withdrew the fuel from the warehouse as supplies for aircraft actually engaged in foreign trade similar to the osltf tax the code does not exempt from the hmt petroleum products that are actually used in foreign trade however the court found that u s c applied to the facts of the case even though the activity addressed in the withdrawal from a customs bonded_warehouse occurred after the incidence of the hmt the unloading of cargo at the port thus importer was allowed a refund for the hmt on the fuel actually used in foreign trade the irs has the authority under sec_6402 to allow a credit or make a refund of an overpayment to the person who made the overpayment an overpayment_of_tax is read in its usual sense as meaning any payment in excess of that which is properly due whatever the reason the payment of more than is rightfully due is what characterizes an overpayment 332_us_524 when the aviation_fuel enters into the united_states and is stored in a customs bonded_warehouse or admitted into an ftz the enterer is liable for the osltf tax at the time of entry sec_4611 however when the fuel is later withdrawn from the customs bonded_warehouse or ftz and supplied to aircraft actually engaged in foreign trade the u s c exemption from the osltf tax applies see citgo f_supp 2d pincite the proper tax_liability would then not include the osltf tax accordingly the tax paid_by the enterer would be in excess of that which is properly due which results in an overpayment accordingly we conclude that under sec_6402 the service has the authority to issue a refund of an overpayment of osltf taxes to the enterer postn-148017-11 a taxpayer may claim a credit or refund of an osltf tax overpayment on form_720 alternatively a taxpayer may claim a refund of an osltf tax overpayment on form_8849 on form_720 the taxpayer should attach schedule c claims to form_720 with the claim amount entered on line other claims if the taxpayer uses form_8849 to claim a refund the claim should be made by attaching schedule other claims to the form_8849 please call if you have any further questions
